UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7554



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

CLARENCE BRITT,

                                             Claimant - Appellant,

          and

$1,014,509   IN    UNITED   STATES   CURRENCY;
$2,279.97 IN VARIOUS UNITED STATES CURRENCY
AND COIN; ONE PARCEL OF PROPERTY, located at
2307 Armstead Avenue; ONE PARCEL OF PROPERTY,
located at 450 Algonquin Road, Hampton,
Virginia; ONE PARCEL OF PROPERTY, located at
10 Waterview Point, Hampton, Virginia; ONE
PARCEL OF PROPERTY, located at 115 Bowen
Drive, Hampton, Virginia; ONE PARCEL OF PROP-
ERTY, 1123 41st Street, Newport news, Virgin-
ia; ONE PARCEL OF PROPERTY, 1105 Faubus Drive,
Newport News, Virginia; ONE PARCEL OF PROP-
ERTY, 1115 32nd Street, Newport News, Virgin-
ia; ONE PARCEL OF PROPERTY, 1212 31st Street,
Newport News, Virginia; LANGLEY FEDERAL CREDIT
UNION BANK ACCOUNT NO. 99678; FIRST VIRGINIA
BANK OF TIDEWATER ACCOUNT NO. 55405894; NAVAL
AIR FEDERAL CREDIT UNION ACCOUNT NO. 493573;
SIGNET BANK, Account No. 0028873081; SIGNET
BANK, Account No. 7540514416; SIGNET BANK,
Account No. 0030495055; SIGNET BANK, Account
No. 0028867059; SIGNET BANK, Account No.
7261362755;    SIGNET    BANK,   Account   No.
003049436;   EIGHT    PROMISSORY   NOTES   FOR
$50,000.00 EACH;

                                                       Defendants,
2
MARYLAND EVERETT BRITT; SIGNET BANK/VIRGINIA,

                                                        Claimants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CA-90-350-4, CA-90-351-4, CA-90-373-4)

Submitted:   May 16, 1996                 Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.

Clarence Britt, Appellant Pro Se.     Mark Anthony Exley, Kent
Pendleton Porter, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Britt, No. CA-90-350-4; CA-
90-351-4; CA-90-373-4 (E.D. Va. Sept. 12, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  4